Title: To James Madison from Jacquelin Ambler, 22 December 1781
From: Ambler, Jacquelin
To: Madison, James



Dear Sir
Richmond Virginia Decr. 22d. 1781.
Our friend Mr. Jameson is gone below, and will be absent for some time, endeavouring to collect the scattered remains of the effects which are left him: I promised to acknowledge the receipt of your favors as they should come to hand, and to communicate any thing which should occur here worth your notice. I assure you it will give me much satisfaction to open and continue a correspondence, but I fear you will find the entertainment you receive thro’ this Channel more than paid for by the trouble of writing a weekly letter.
The difficulties which the deranged state of our financies had reduced us to, seem to have detered our [Assembly] from entering heartily into Business until Monday last; they have been pretty assiduous since, but such have been the insuperable obstacles they had to encounter after advancing a little way on any line, that each succeeding day has been almost altogether spent in undoing the labour’d Work of the former. At length it seems determined that our paper Money, Certifs. &c. shall be reduced to Specie at 1000 for 1. and loan Certifs. given for them payable in seven Years. The greatest difficulty, I fear still remains—The providing effectual means for supporting the southern Army, which seems still to be expected from us.
The insatiable thirst for hard Money which almost universally prevails amongst our Countrymen, would incline them to wish for the continuance of the British Prisoners in the State, provided they could be satisfyed that payment would be made for guarding and maintaining them in real Money—but they shudder at Certificates—and we have nothing else.
I am, with great esteem and regard, Dear Sir, Your most obedt. Servt.
J. Ambler
